CONFESSION OF ERROR

PER CURIAM.
Appellant, Hilda Izquierdo, appeals an order of the Commission. The Appellee Commission concedes that the referee’s decision finding that Appellant’s actions were fraudulent are erroneous and that the elements of fraud have not been met. See Grover v. Brumell Investigations, Inc., 915 So.2d 750 (Fla. 2d DCA 2005); Dawkins v. Florida Indus. Comm’n, 155 So.2d 153 (Fla. 2d DCA 1963). Based on this proper confession of error, we find that there was insufficient evidence for the referee to conclude that Appellant knowingly falsified her wage reports. Accordingly, the Commission’s order affirming the referee’s finding that Appellant was disqualified on the basis of fraud is reversed, and the cause is remanded for a recalculation of Appellant’s remaining overpayment, if any.
REVERSED AND REMANDED.